ORDER
The opinion filed April 17, 1989, Long Beach v. Standard Oil, 872 F.2d 1401 (9th *247Cir.1989), is amended by striking the following language at page 1407, third full paragraph, 2d col., lines 7-10: “Unlike Matsushita, this is not a case of legitimate price competition or an implausible predatory pricing scheme. Cf. 475 U.S. [574] at 588-595 [106 S.Ct. 1348 at 1356-60, 89 L.Ed.2d 538 (1986)].” and substituting therefor, “See Matsushita, 475 U.S. at 588-595 [106 S.Ct. at 1356-60].” With this amendment, the panel has voted to deny appellants’ petitions for rehearing and to reject the suggestions for rehearing en banc.
The full court was advised of the amendment to the opinion and the suggestions for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonre-cused active judges in favor of en banc consideration. (Fed.R.App.P. 35.)
The opinion in 86-5859/5860 is amended as set forth above, the petitions for rehearing are denied and the suggestions for rehearing en banc are rejected.